Exhibit 10.6

 

Amendment to Employment Agreement

 

This AMENDMENT (this “Amendment”) TO THE EMPLOYMENT AGREEMENT referred to below
is dated February 5, 2004 and entered into between Genome Therapeutics Corp., a
Massachusetts corporation with its principal place of business and chief
executive office at 100 Beaver St., Waltham, Massachusetts 02154 (the “Company”)
and Stephen Cohen with an address at 101 Melrose Street, Arlington,
Massachusetts 02474 (the “Executive”).

 

RECITALS:

 

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement dated as of February 27, 2003 (as so amended and restated,
the “Employment Agreement”),

 

WHEREAS, in connection with the Company’s merger with GeneSoft Pharmaceuticals,
Inc., the Company and Executive have agreed to amend the Employment Agreement as
provided hereunder.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

Section  1.     AMENDMENT TO EMPLOYMENT AGREEMENT

 

Paragraph 4(c) is hereby amended by deleting such paragraph in its entirety and
replacing it with a new Paragraph 4(c) as follows:

 

If within two years of a Change of Control (as defined in Exhibit A hereto) of
the Company or the closing of the Genesoft Merger (as defined below), (i) you
are terminated other than for Cause, or (ii) you terminate your employment with
the surviving company due to the fact that (a) the surviving company takes any
action that results in a material diminution in your position, authority or
duties as such position, authority or duties existed immediately prior to the
Change of Control or the Genesoft Merger, as the case may be, or (b) the
surviving company takes any action that would require you to have your principal
place of work changed to any location outside a thirty-five mile radius of the
City of Boston, then, in the case of either (i) or (ii), the Company will
continue to pay your Base Salary (as in effect at the time of your termination)
and provide you with the benefits set forth in Paragraph 2(d) above for a period
of twelve (12) months from the date of termination. The Company will also pay
you on the date of termination any Base Salary earned but not paid through the
date of termination. All severance payments will be payable in accordance with
the normal payroll practices of the Company. If you are eligible for severance
payments under this Paragraph 4(c) upon termination, then the provisions of
Paragraph 4(a) above shall not apply to such termination. In addition, upon such
termination, your remaining unvested options and non-exercisable restricted
shares will immediately fully vest and all your options shall remain exercisable
for a period equal to the lesser of two years from the termination date or until
the final exercise date of the options as determined in the applicable stock
option agreement between yourself and the Company. The “Genesoft Merger” shall
mean the consummation of the transactions pursuant to the Agreement and Plan of
Merger and Reorganization, dated as of November 17, 2003, among the Company,
Guardian Acquisition, Inc., a wholly-owned subsidiary of the Company, GeneSoft
Pharmaceutics, Inc. (“Genesoft”), and Luke Evnin, as the representative of the
Genesoft stockholders.



--------------------------------------------------------------------------------

Section 2.    AFFIRMATION OF OTHER TERMS AND PROVISIONS

 

Except as expressly set forth herein, or amended hereby, the parties hereby
ratify, acknowledge, confirm, and agree that all other terms and provisions of
the Employment Agreement shall remain in full force and effect.

 

Section 3.     EFFECTIVENESS

 

This Amendment shall become effective as of the date hereof.

 

Section 4.    MISCELLANEOUS

 

This Amendment may be executed in any number of counterparts, which together
shall constitute one instrument, and delivery of an executed signature page by
facsimile transmission shall be effective as delivery of a manually executed
counterpart.

 

Section 5.    GOVERNING LAW

 

This Amendment shall be governed and construed in accordance with the laws of
the Commonwealth of Massachusetts, without regard to the conflict of laws
principles thereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

GENOME THERAPEUTICS CORP.

     

Accepted and Agreed:

/s/    Steven M. Rauscher       /s/    Stephen Cohen

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------

Steven M. Rauscher

President and Chief Executive Officer

      Stephen Cohen